Exhibit 10.2

UNITED STATES BANKRUPTCY COURT

SOUTHERN DISTRICT OF NEW YORK

-----------------------------------------------------------x

In re

 

Ampex Corporation, et al.,

 

Debtors.

   :


:

:

:

:

  

Chapter 11

 

Case No. 08-11094(AJG)

 

Jointly Administered

-----------------------------------------------------------x

ORDER CONFIRMING FIRST MODIFIED THIRD AMENDED

JOINT CHAPTER 11 PLAN OF REORGANIZATION

FOR AMPEX CORPORATION AND ITS AFFILIATED DEBTORS

Upon the First Modified Third Amended Joint Chapter 11 Plan of Reorganization
for Ampex Corporation and Its Affiliated Debtors, dated July 9, 2008 (the
“Plan”); and upon the Third Amended Disclosure Statement with Respect to Joint
Chapter 11 Plan of Reorganization for Ampex Corporation and its Affiliated
Debtors, dated June 11, 2008 (the “Disclosure Statement”); and upon the June 11,
2008 hearing to approve the Disclosure Statement (the “Disclosure Statement
Hearing”); and upon that certain Order (A) Approving Disclosure Statement;
(B) Fixing Voting Record Date; (C) Approving Solicitation Materials and
Procedures for Distribution Thereof; (D) Approving Forms of Ballots and
Establishing Procedures for Voting on Debtors’ Joint Plan of Reorganization;
(E) Scheduling Hearing and Establishing Notice and Objection Procedures in
Respect of Confirmation of Debtors’ Joint Plan of Reorganization; and
(F) Granting Related Relief (Docket No. 230), entered June 11, 2008 (the
“Disclosure Statement Order”); and upon the July 14, 2008 hearing to authorize
certain modifications to the Plan and the related supplement to the Disclosure
Statement (the “Supplement”); and upon that certain Order (A) Authorizing
Certain Modifications to the Debtors’ Plan of Reorganization Pursuant to
Section 1127 of the Bankruptcy Code; (B) Approving Proposed Supplement to
Disclosure Statement; (C) Approving Form of Ballot; (D) Establishing Procedures
for Voting on Debtors’ First Modified Third Amended Joint Chapter 11



--------------------------------------------------------------------------------

Plan of Reorganization; and (E) Granting Related Relief (Docket No. 335),
entered July 14, 2008 (the “Plan Modification Order”); and upon the
declarations, certifications and related supplements of Lauren C. Cohen and
Daniel C. McElhinney; and upon the (i) testimony, affidavits, declarations and
exhibits admitted into evidence at the July 31, 2008 hearing to consider
confirmation of the Plan (the “Confirmation Hearing”), (ii) arguments of counsel
presented at the Confirmation Hearing, (iii) objections filed with respect to
confirmation of the Plan and the reply filed thereto, and (iv) pleadings filed
in support of confirmation of the Plan; and upon the Court having taken judicial
notice of the docket of the Debtors’ Reorganization Cases1 maintained by the
Clerk of the Court and/or its duly appointed agent, and all pleadings and other
documents filed, all orders entered, and evidence and arguments made, proffered
or adduced at, and the hearings held before the Court during the pendency of
these Reorganization Cases, including, but not limited to: any order of the
Court establishing deadlines for filing proofs of claim in these Reorganization
Cases, including the Order Pursuant to Bankruptcy Rule 3003(c)(3) Setting a
Final Date to File Proofs of Claim (Docket No. 28), entered March 31, 2008; and
upon the Court having found that due and proper notice has been given with
respect to the Confirmation Hearing and the deadlines and procedures for filing
objections to the Plan; and upon the appearance of all interested parties having
been duly noted in the record of the Confirmation Hearing; and upon the record
of the Confirmation Hearing and these Reorganization Cases, and after due
deliberation thereon, and sufficient cause appearing therefor;

 

1

Capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Plan.

 

2



--------------------------------------------------------------------------------

IT IS HEREBY FOUND THAT:2

JURISDICTION AND VENUE

A. The Court has jurisdiction over this matter and these Reorganization Cases
pursuant to 28 U.S.C. § 1334. Venue is proper before this Court pursuant to 28
U.S.C. §§ 1408 and 1409.

B. Confirmation of the Plan is a core proceeding pursuant to 28 U.S.C. § 157(b),
and this Court has exclusive jurisdiction to determine whether the Plan should
be confirmed under the applicable provisions of chapter 11 of title 11 of the
United States Code (the “Bankruptcy Code”).

C. Each of the conditions precedent to the entry of this Order has been
satisfied in accordance with Section 11.1 of the Plan or properly waived in
accordance with Section 11.3 of the Plan.

STANDARDS FOR CONFIRMATION

UNDER SECTION 1129 OF THE BANKRUPTCY CODE

D. Section 1129(a)(1). The Plan complies with each applicable provision of the
Bankruptcy Code. In particular, the Plan complies with the requirements of
sections 1122 and 1123 of the Bankruptcy Code as follows:

 

  1. In accordance with section 1122(a) of the Bankruptcy Code, Section 4.1 of
the Plan classifies each Claim against and Interest in the Debtors into a Class
containing only substantially similar Claims or Interests;

 

  2. In accordance with section 1123(a)(1) of the Bankruptcy Code, Section 4.1
of the Plan properly classifies all Claims and Interests that require
classification;

 

2

The findings set forth herein and in the record of the Confirmation Hearing
constitute this Court’s findings of fact pursuant to Rule 52 of the Federal
Rules of Civil Procedure, as made applicable herein by Rules 7052 and 9014 of
the Federal Rules of Bankruptcy Procedure. To the extent any of the following
findings of fact constitute conclusions of law, they are adopted as such.

 

3



--------------------------------------------------------------------------------

  3. In accordance with section 1123(a)(2) of the Bankruptcy Code, Section 4.2
of the Plan properly specifies each Class of Claims that is not impaired under
the Plan;

 

  4. In accordance with section 1123(a)(3) of the Bankruptcy Code, Article V of
the Plan properly specifies the treatment of each Class of Claims or Interests
that is impaired under the Plan;

 

  5. In accordance with section 1123(a)(4) of the Bankruptcy Code, the Plan
provides the same treatment for each Claim or Interest of a particular Class
unless the holder of such a Claim or Interest agrees to less favorable
treatment;

 

  6. In accordance with section 1123(a)(5) of the Bankruptcy Code, the Plan
provides adequate means for its implementation, including, without limitation,
the provisions regarding Effective Date transactions and transfers and the
post-Effective Date corporate management, governance and actions set forth in
Article VII of the Plan;

 

  7. In accordance with section 1123(a)(6) of the Bankruptcy Code, the
Reorganized Debtors’ amended certificates of incorporation and bylaws contain
provisions prohibiting the issuance of non-voting equity securities and
providing for the appropriate distribution of voting power among all classes of
equity securities authorized for issuance;

 

  8. In accordance with section 1123(a)(7) of the Bankruptcy Code, the
provisions of the Plan and the Reorganized Debtors’ amended certificates of
incorporation and bylaws regarding the manner of selection of officers and
directors of the Reorganized Debtors, including, without limitation, the
provisions of Section 7.4 of the Plan, are consistent with the interests of
creditors and equity security holders and with public policy;

 

  9. In accordance with section 1123(b)(1) of the Bankruptcy Code, Article IV of
the Plan impairs or leaves unimpaired, as the case may be, each Class of Claims
and Interests;

 

  10. In accordance with section 1123(b)(2) of the Bankruptcy Code, Article X of
the Plan provides for the assumption, assumption and assignment or rejection of
the Debtors’ executory contracts and unexpired leases that have not been
previously assumed, assumed and assigned or rejected pursuant to section 365 of
the Bankruptcy Code and Orders of the Court;

 

  11. In accordance with section 1123(b)(3) of the Bankruptcy Code,
Section 12.11 of the Plan provides that, except as provided in the Plan, the
Reorganized Debtors will retain and may enforce any claims, demands, rights,
defenses and causes of action that any Debtor or Estate may hold against any
entity, to the extent not expressly released under the Plan or by any Final
Order of the Court;

 

4



--------------------------------------------------------------------------------

  12. In accordance with section 1123(b)(3) of the Bankruptcy Code, Section 2.1
of the Plan provides that the treatment of Claims against and Interests in the
Debtors under the Plan represents, among other things, the settlement and
compromise of certain inter-creditor disputes. In accordance with Bankruptcy
Rule 9019, such settlements are fair and equitable and in the best interests of
the Debtors and creditors.

 

  13. In accordance with section 1123(b)(3) of the Bankruptcy Code, Section 2.2
of the Plan provides for substantive consolidation of the Debtors’ Estates
solely for purposes of voting, confirmation, and making distributions to the
holders of Allowed Claims and Allowed Interests under the Plan. No creditor of
any of the Debtors will be prejudiced by the substantive consolidation of the
Debtors; such substantive consolidation will benefit all creditors of the
Debtors.

 

  14. In accordance with section 1123(b)(5) of the Bankruptcy Code, Article V of
the Plan modifies or leaves unaffected, as the case may be, the rights of
holders of Claims in each Class;

 

  15. In accordance with section 1123(b)(6) of the Bankruptcy Code, the Plan
includes additional appropriate provisions that are not inconsistent with
applicable provisions of the Bankruptcy Code, including, without limitation, the
provisions of Article I, Article II, Article III, Article VI, Article VIII,
Article IX, Article XIII, and Article XIV of the Plan; and

 

  16. In accordance with section 1123(d) of the Bankruptcy Code, Section 10.4 of
the Plan provides for the satisfaction of Claims related to Cure Amounts
associated with each executory contract and unexpired lease to be assumed
pursuant to the Plan in accordance with section 365(b)(1) of the Bankruptcy
Code. All Claims related to Cure Amounts will be determined in accordance with
the underlying agreements and applicable law.

E. Section 1129(a)(2). The Debtors have complied with all applicable provisions
of the Bankruptcy Code with respect to the Plan and the solicitation of
acceptances or rejections thereof. In particular, the Plan complies with the
requirements of sections 1125 and 1126 of the Bankruptcy Code as follows:

 

  1. In compliance with the Disclosure Statement Order, on or before June 18,
2008, the Debtors, through their claims and noticing agent, Epiq Bankruptcy
Solutions LLC (“Epiq”), distributed the notice of the Confirmation Hearing (the
“Confirmation Hearing Notice”), and the following solicitation materials (the
“Solicitation Materials”) to all holders of Claims in Classes that were entitled
to vote to accept or reject the Plan (i.e., Allowed Claims in Classes 2, 4 and
5):

 

  (a) the Disclosure Statement Order;

 

5



--------------------------------------------------------------------------------

  (b) a ballot and/or a master ballot, as appropriate, together with a return
envelope; and

 

  (c) the Disclosure Statement (with the Plan and other exhibits annexed
thereto).

See Certificates of Mailing by Epiq in Connection with Solicitation Materials
and Notice Of Confirmation Hearing) (Docket No. 285), dated June 23, 2008 at ¶ 2
(Docket No. 321), dated June 27, 2008, at ¶ 2 (collectively, the “Epiq Service
Affidavits”).

 

  2. In compliance with the Disclosure Statement Order, on or before June 18,
2008, the Debtors, through Epiq, caused copies of the Solicitation Materials
(not including Ballots) to be transmitted to:

 

  (a) counsel to the Official Committee of Unsecured Creditors;

 

  (b) all parties to litigation with the Debtors;

 

  (c) the Indenture Trustee and counsel to the Indenture Trustee;

 

  (d) the Securities and Exchange Commission;

 

  (e) the SERP participants;

 

  (f) the United States Attorney’s Office for the Southern District of New York;

 

  (g) the Department of Justice;

 

  (h) the Pension Benefit Guaranty Corporation;

 

  (i) the Internal Revenue Service (both the New York and Washington D.C.
offices);

 

  (j) the Environmental Protection Agency;

 

  (k) all relevant federal, state and local taxing authorities at their
statutory addresses;

 

  (l) all parties who have filed a request for service of all pleadings pursuant
to and in accordance with Bankruptcy Rule 2002 as of the day prior to service;
and

 

  (m) all non-Debtor parties to executory contracts, unexpired leases, and other
agreements with the Debtors (entered into before or after the Commencement
Date).

 

6



--------------------------------------------------------------------------------

See Epiq Service Affidavits at ¶ 2.

 

  3. In compliance with the Disclosure Statement Order, on or before June 18,
2008, the Debtors, through Epiq, transmitted (a) the Confirmation Hearing
Notice, and (b) a Notice of Non-Voting Status (as such term is defined in the
Disclosure Statement Order) to all holders of Claims and Interests in the
Classes that were not entitled to vote on the Plan. See Epiq Service Affidavits
at ¶ 2.

 

  4. In compliance with the Disclosure Statement Order, on or before June 18,
2008, the Debtors, through Epiq, transmitted the Confirmation Hearing Notice to:
(a) all other creditors of the Debtors; and (b) all parties in interest that had
filed requests for notice in accordance with Bankruptcy Rule 2002 in these
Reorganization Cases on or before the record date established by the Court
pursuant to Bankruptcy Rule 3017(d) in the Disclosure Statement Order. See Epiq
Service Affidavits at ¶ 2.

 

  5. In compliance with the Disclosure Statement Order, on June 17, 2008, the
Debtors caused a copy of the Confirmation Hearing Notice to be published in the
national edition of USA Today, the daily edition of the San Francisco Chronicle,
and Aviation Daily. See Affidavits of Publication of Paul Mesches, dated
June 17, 2008 (Docket Nos. 253, 254 and 255).

 

  6. In compliance with the Plan Modification Order, on or before July 16, 2008,
the Debtors, through Epiq, distributed the following Solicitation Materials to
the holders of General Unsecured Claims that were not the subject of an
objection on file with the Bankruptcy Court as of July 14, 2008 (the “Voting
Unsecured Creditors”):

 

  (a) the Supplement;

 

  (b) a statement prepared by the Creditors’ Committee in support of the Plan;

 

  (c) the Plan Modification Order;

 

  (d) a copy of the Plan, as modified (without exhibits annexed thereto);

 

  (e) a blackline of the Plan marked to show changes from the previously filed
version;

 

  (f) a Class 5 Ballot (together with a return envelope); and

 

  (g) the Disclosure Statement (without exhibits annexed thereto).

 

7



--------------------------------------------------------------------------------

See Affidavit of Mailing by Epiq in Connection with Solicitation of Class 5,
dated July 17, 2008 (Docket No. 353) at ¶ 2 (the “Epiq Resolicitation Service
Affidavit”).

 

  7. The Confirmation Hearing Notice provided due and proper notice of the
(a) release provisions in the Plan, (b) relevant dates, deadlines, procedures
and other information relating to the Plan and/or the solicitation of votes
thereon, including, without limitation, the Voting Deadline and the Objection
Deadline (as such terms are defined in the Confirmation Hearing Notice), (c) and
the time, and date and place of the Confirmation Hearing.

 

  8. The Supplement provided due and proper notice to the Voting Unsecured
Creditors of the revised deadline for Voting Unsecured Creditors to object to
confirmation of the Plan.

 

  9. On July 24, 2008 (Docket No. 362), the Debtors filed the Plan Supplement
with the Court and made these documents available on Epiq’s website at
http://chapter11.epiqsystems.com/ampex.

 

  10. All persons entitled to receive notice of the Disclosure Statement, the
Supplement, the Plan and the Confirmation Hearing have received proper, timely
and adequate notice in accordance with the Disclosure Statement Order, Plan
Modification Order, applicable provisions of the Bankruptcy Code, the Federal
Rules of Bankruptcy Procedure and the local bankruptcy rules (collectively, the
“Bankruptcy Rules”), and have had an opportunity to appear and be heard with
respect thereto.

 

  11. The Debtors solicited votes with respect to the Plan in good faith and in
a manner consistent with the Bankruptcy Code, the Bankruptcy Rules, the
Disclosure Statement Order and the Plan Modification Order. Accordingly, the
Debtors are entitled to the protections afforded by section 1125(e) of the
Bankruptcy Code and the exculpation provisions set forth in Section 12.8 of the
Plan.

 

  12. Claims in Classes 1 and 3 under the Plan are unimpaired, and such Classes
are deemed to have accepted the Plan pursuant to section 1126(f) of the
Bankruptcy Code.

 

  13. The Plan was voted on by all classes of impaired Claims that were entitled
to vote pursuant to the Bankruptcy Code, the Bankruptcy Rules and the Disclosure
Statement Order (i.e., Classes 2, 4 and 5).

 

  14. The Debtors have made a final determination of the validity of, and
tabulation with respect to, all acceptances and rejections of the Plan by
holders of Claims entitled to vote on the Plan, including the amount and number
of accepting and rejecting Claims in Classes 2, 4 and 5 under the Plan. See
Declaration of Lauren C. Cohen Certifying Results of Voting on the First
Modified Third Amended Joint Chapter 11 Plan of Reorganization for Ampex
Corporation and Its Affiliated Debtors, dated July 29, 2008 (Docket No. 374)
(the “Voting Declaration”) at ¶ 4.

 

8



--------------------------------------------------------------------------------

  15. Each of Classes 2, 4 and 5 have accepted the Plan by at least two-thirds
in amount and a majority in number of the Claims in such Classes actually
voting. See Voting Declaration at ¶ 4; Declaration of Daniel C. McElhinney of
Epiq Bankruptcy Solutions LLC With Respect to the Methodology for the Tabulation
of and Results of Solicitation of Certain Classes on the First Modified Third
Amended Joint Chapter 11 Plan of Reorganization for Ampex Corporation and Its
Affiliated Debtors, dated July 29, 2008 (Docket No. 373) (the “Epiq
Declaration”) at ¶ 9.

 

  16. The Epiq Declaration validly and correctly sets forth the tabulation of
votes, as required by the Bankruptcy Code, the Bankruptcy Rules and the
Disclosure Statement Order. See Voting Declaration at ¶ 3.

F. Section 1129(a)(3). The Plan has been proposed in good faith and not by any
means forbidden by law. In so finding, the Court has considered the totality of
the circumstances in these Reorganization Cases. The Plan is the result of
extensive, good faith, arm’s length negotiations between the Debtors and certain
of their principal constituencies (including Hillside, the Indenture Trustee,
holders of approximately 80% of the face amount of the Senior Secured Note
Claims, the Creditors’ Committee and their respective representatives); reflects
substantial input from the principal constituencies having an interest in these
cases; and achieves the goal of consensual reorganization embodied by the
Bankruptcy Code.

G. Section 1129(a)(4). No payment for services or costs and expenses in or in
connection with these cases, or in connection with the Plan and incident to
these cases, has been or will be made by a Debtor other than payments that have
been authorized by order of the Court, including, but not limited to, the
Stipulation and Order (A) Authorizing Final Use of Cash Collateral and
(B) Granting Adequate Protection to Secured Lenders (Docket No. 284). Pursuant
to Section 3.2 of the Plan, and except as otherwise provided herein, all such
payments to be made to Professionals or other entities asserting a Fee Claim for
services rendered before the Effective Date will be subject to review and
approval by this Court.

 

9



--------------------------------------------------------------------------------

H. Section 1129(a)(5). The identities and affiliations of the directors and
officers of each of the Reorganized Debtors, and the identity and the nature of
compensation of insiders that will be employed or retained by the Reorganized
Debtors, have been disclosed on Exhibit I of the Plan. The appointments to, or
continuance in, such offices by the proposed directors and officers is
consistent with the interests of holders of Claims and Interests and with public
policy.

I. Section 1129(a)(6). The Plan does not provide for any changes in rates that
require regulatory approval of any governmental agency.

J. Section 1129(a)(7). Each holder of an impaired Claim or Interest in each
impaired Class of Claims or Interests that has not accepted the Plan will, on
account of such Claim or Interest, receive or retain property under the Plan
having a value, as of the Effective Date, that is not less than the amount that
such holder would so receive or retain if the Debtors were liquidated under
chapter 7 of the Bankruptcy Code on the Effective Date. See Disclosure
Statement, Exhibit 5.

K. Section 1129(a)(8). The Plan has not been accepted by all impaired Classes of
Claims and Interests because, pursuant to the Disclosure Statement Order, the
holders of Interests in Class 6 (Existing Common Stock Interests) and Class 8
(Other Existing Interests), and Claims in Class 7 (Existing Common Securities
Law Claims) are deemed to have rejected the Plan. Nevertheless, the Plan is
confirmable because it satisfies section 1129(b)(1) of the Bankruptcy Code with
respect to such non-accepting Classes of Claims and Interests.

 

10



--------------------------------------------------------------------------------

L. Section 1129(a)(9). Except to the extent that the holder of a particular
Claim has agreed to different treatment, the Plan provides treatment for
Administrative Expense Claims, Priority Tax Claims, Fee Claims and Priority
Non-Tax Claims that is consistent with the requirements of section 1129(a)(9) of
the Bankruptcy Code.

M. Section 1129(a)(10). The Plan has been accepted by all classes of impaired
Claims that are entitled to vote on the Plan, including Classes 2, 4 and 5,
determined without including any acceptance of the Plan by any insider. See Epiq
Declaration at ¶ 9.

N. Section 1129(a)(11). The Debtors’ projections of the capitalization and
financial information of the Reorganized Debtors as of the Effective Date are
reasonable and made in good faith, and confirmation of the Plan is not likely to
be followed by the liquidation or the need for the further financial
reorganization of the Debtors. See Disclosure Statement, Exhibit 6.

O. Section 1129(a)(12). The Plan provides that Administrative Expense Claims for
fees payable pursuant to section 1930 of title 28 of the United States Code will
be paid by the Debtors in Cash equal to the amount of such Administrative
Expense Claims on or before the Effective Date. After the Effective Date, all
U.S. Trustee Fees, including those payable pursuant to section 1930 of title 28
of the United States Code, will be paid by the applicable Reorganized Debtor
until the earlier of the conversion or dismissal of the applicable
Reorganization Case under section 1112 of the Bankruptcy Code, or the closing of
the applicable Reorganization Case pursuant to section 350(a) of the Bankruptcy
Code.

 

11



--------------------------------------------------------------------------------

P. Section 1129(a)(13). On and after the Effective Date, pursuant to section
1129(a)(13) of the Bankruptcy Code, the Reorganized Debtors shall continue to
pay all retiree benefits (within the meaning of section 1114 of the Bankruptcy
Code), at the level established in accordance with section 1114 of the
Bankruptcy Code, at any time prior to the Confirmation Date, for the duration of
the period for which the Debtor had obligated itself to provide such benefits.
Obligations arising under the SERP do not constitute retiree benefits under
section 1114 of the Bankruptcy Code.

Q. Section 1129(b). The Plan does not “discriminate unfairly” and is “fair and
equitable” because each dissenting Class is treated substantially equally to
similarly situated classes, and, except with respect to holders of Claims and
Interests in the Classes that have either dissented or been deemed to reject the
Plan (which Classes are entitled to distributions under the Plan only to the
extent that Classes that are senior in priority are paid in full plus
postpetition interest and post-Effective Date interest), no holder of a Claim or
Interest will receive more than it is legally entitled to receive on account of
its Claim or Interest. All Classes of Claims or Interests senior to the Claims
or Interests in Classes 6, 7 and 8 are either unimpaired under the Plan or have
accepted the Plan. The Plan is “fair and equitable” under section 1129(b) of the
Bankruptcy Code because it does not provide a recovery on account of any Claim
or Interest that is junior to the impaired, non-accepting Classes of Claims and
Interests (i.e., Classes 6, 7 and 8).

R. Section 1129(c). The Plan is the only plan that has been filed in these cases
that has been found to satisfy the requirements of subsections (a) and (b) of
section 1129 of the Bankruptcy Code. Accordingly, the requirements of section
1129(c) of the Bankruptcy Code have been satisfied.

S. Section 1129(d). No party in interest including, but not limited to, any
Governmental Unit, has requested that the Court deny confirmation of the Plan on
grounds that the principal purpose of the Plan is the avoidance of taxes or the
avoidance of the application of section 5 of the Securities Act, and the
principal purpose of the Plan is not such avoidance. Accordingly, the Plan
satisfies the requirements of section 1129(d) of the Bankruptcy Code.

 

12



--------------------------------------------------------------------------------

EXECUTORY CONTRACTS

T. Pursuant to sections 365 and 1123(b)(2) of the Bankruptcy Code, upon the
occurrence of the Effective Date, Article X of the Plan provides for the
assumption, assumption and assignment or rejection of certain executory
contracts and unexpired leases. The Debtors’ determinations regarding the
assumption, assumption and assignment, or rejection of executory contracts and
unexpired leases are based on and within the sound business judgment of the
Debtors, are necessary to the implementation of the Plan and are in the best
interests of the Debtors, their estates, holders of Claims and other parties in
interest in the Reorganization Cases. The Debtors have filed Schedules 10.1 and
10.4 to the Plan and either have provided or will provide notice of the Debtors’
determinations regarding the assumption, assumption and assignment or rejection
of executory contracts or unexpired leases and any related Cure Amount Claims in
accordance with the procedures set forth in Article X of the Plan, and approved
herein.

DISTRIBUTION RIGHTS

U. The CPR Administrator Rights Notices and Distribution Rights do not
constitute securities as defined in section 101(49) of the Bankruptcy Code.

DISCHARGE, INDEMNIFICATION,

INJUNCTIONS, RELEASES AND EXCULPATION

V. The indemnification, injunction, discharge, release and exculpation
provisions set forth in Sections 10.5, 12.3, 12.6, 12.7, 12.8 and 12.9 of the
Plan constitute good faith compromises and settlements of the matters covered
thereby. Such compromises and settlements are made in exchange for consideration
and are in the best interests of the Debtors, their Estates, and holders of
Claims and Interests, are fair, equitable, reasonable, and are integral

 

13



--------------------------------------------------------------------------------

elements of the restructuring and resolution of the Reorganization Cases in
accordance with the Plan. The failure to effect the discharge, release,
indemnification, injunction and exculpation provisions described in Sections
10.5, 12.3, 12.6, 12.7, 12.8 and 12.9 of the Plan would seriously impair the
Debtors’ ability to confirm the Plan. Each of the discharge, release,
indemnification, injunction and exculpation provisions set forth in the Plan:

 

  (i) is within the jurisdiction of the Court under 28 U.S.C. §§ 1334(a), (b),
and (d);

 

  (ii) is an essential means of implementing the Plan pursuant to section
1123(a)(5) of the Bankruptcy Code;

 

  (iii) is an integral element of the settlements and transactions incorporated
into the Plan;

 

  (iv) confers material benefit on, and is in the best interests of, the
Debtors, their estates, and the holders of Claims and Interests;

 

  (v) is important to the overall objectives of the Plan to finally resolve all
Claims among or against the parties-in-interest in the Reorganization Cases with
respect to the Debtors, their organization, capitalization, operation, and
reorganization; and

 

  (vi) is consistent with sections 105, 1123, and 1129 of the Bankruptcy Code
and applicable law in the Second Circuit.

W. The notice of the commencement of the Reorganization Cases and the notice
provided in accordance with paragraphs E and 42 herein have been and will be
sufficient to provide the holders of (a) Claims related to or arising from
termination of the SERP, and (b) Environmental Claims, with actual notice of the
terms of this Order, including paragraph 13 hereof.

It is hereby

ORDERED, ADJUDGED AND DECREED, that:

1. The Plan and each of its provisions (whether or not specifically approved
herein) are CONFIRMED in each and every respect, pursuant to section 1129 of the
Bankruptcy Code; provided, however, that if there is any conflict between the
terms of the Plan and the terms of this Order, the terms of this Order shall
control.

 

14



--------------------------------------------------------------------------------

2. The Effective Date of the Plan shall occur on the first Business Day on which
all conditions set forth in Section 11.2 of the Plan have been satisfied or, if
applicable, have been waived in accordance with Section 11.3 of the Plan.

3. Any objections or responses to confirmation of the Plan and the reservation
of rights contained therein that (a) have not been withdrawn, waived or settled
prior to the entry of this Order or (b) are not cured by the relief granted
herein, are hereby OVERRULED in their entirety and on their merits, and all
withdrawn objections or responses are hereby deemed withdrawn with prejudice.

 

A. Approval of Injunction

4. The injunction set forth in Section 12.6 of the Plan is approved in all
respects. Without limiting any other applicable provisions of, or injunctions
contained in the Plan, as of the Effective Date of the Plan all Persons who have
held, hold or may hold Claims against or Interests in the Debtors or the Estates
are, with respect to any such Claims or Interests, permanently enjoined from:
(i) commencing, conducting or continuing in any manner, directly or indirectly,
any suit, action or other proceeding of any kind (including, without limitation,
any proceeding in a judicial, arbitral, administrative or other forum) against
or affecting the Debtors, the Reorganized Debtors, the Estates or any of their
property, the Consenting Holders, or any direct or indirect transferee of any
property of, or direct or indirect successor in interest to, any of the
foregoing Persons or any property of any such transferee or successor;
(ii) enforcing, levying, attaching (including, without limitation, any
pre-judgment attachment), collecting or otherwise recovering by any manner or
means, whether directly or indirectly, any judgment, award, decree or order
against the Debtors, the Reorganized Debtors, or the Estates or any of their
property, the

 

15



--------------------------------------------------------------------------------

Consenting Holders, or any direct or indirect transferee of any property of, or
direct or indirect successor in interest to, any of the foregoing Persons, or
any property of any such transferee or successor; (iii) creating, perfecting or
otherwise enforcing in any manner, directly or indirectly, any encumbrance of
any kind against the Debtors, the Reorganized Debtors, or the Estates or any of
their property, the Consenting Holders or any direct or indirect transferee of
any property of, or successor in interest to, any of the foregoing Persons;
(iv) acting or proceeding in any manner, in any place whatsoever, that does not
conform to or comply with the provisions of the Plan to the full extent
permitted by applicable law; and (v) commencing or continuing, in any manner or
in any place, any action that does not comply with or is inconsistent with the
provisions of the Plan; provided, however, that nothing contained herein shall
preclude such persons from exercising their rights pursuant to and consistent
with the terms of the Plan.

 

B. Approval of Releases

5. The releases set forth in Section 12.7 of the Plan are approved in all
respects, are so ordered and shall be immediately effective on the Effective
Date of the Plan without further order or action on the part of the Court, any
of the parties to such releases or any other party.

6. Without limiting any other applicable provisions of, or releases contained in
the Plan, as of the Effective Date, each Debtor, in its individual capacity and
as a debtor in possession, shall be deemed to forever release, waive and
discharge all claims, obligations, suits, judgments, damages, demands, debts,
rights, causes of action and liabilities (other than the rights of the Debtors
to enforce the Plan and the contracts, instruments, releases, indentures and
other agreements or documents delivered thereunder) whether liquidated or
unliquidated, fixed or contingent, matured or unmatured, known or unknown,
foreseen or unforeseen, then existing or thereafter arising, in law, equity or
otherwise that are based in whole or in part on any act,

 

16



--------------------------------------------------------------------------------

omission, transaction, event or other occurrence taking place on or prior to the
Effective Date in any way relating to the Debtors, the parties released pursuant
to Section 12.7 of the Plan, the Reorganization Cases, the Plan or the
Disclosure Statement, and that could have been asserted by or on behalf of the
Debtors or their Estates, whether directly, indirectly, derivatively or in any
representative or any other capacity, against any Released Party; provided,
however, that the foregoing provisions shall not affect the liability of any
Released Party arising from (i) claims, rights, or causes of action for money
borrowed from or owed to a Debtor or its Subsidiary by any of its directors,
officers or former employees as set forth in such Debtors’ or Subsidiary’s books
and records, and (ii) any Person’s fraud or willful misconduct for matters with
respect to the Debtors and their Subsidiaries or affiliates. Furthermore, no
attorney of any Released Party shall be released by the Debtors or the
Reorganized Debtors solely to the extent that it would contravene DR 6-102 of
the New York Code of Professional Responsibility or similar ethical rules of
another jurisdiction which are binding on such attorney.

7. Without limiting any other applicable provisions of, or releases contained in
the Plan, as of the Effective Date, to the fullest extent permissible under
applicable law, as such law may be extended or interpreted subsequent to the
Effective Date, all holders of Claims and Interests, in consideration for the
obligations of the Debtors under the Plan, the Plan Distributions, the Plan
Securities and other contracts, instruments, releases, agreements or documents
executed and delivered in connection with the Plan, and each entity (other than
a Debtor) that has held, holds or may hold a Claim or Interest, as applicable,
will be deemed to have consented to the Plan for all purposes and the
restructuring embodied herein and deemed to forever release, waive and discharge
all claims, demands, debts, rights, causes of action or liabilities (other than
the right to enforce the obligations of any party under the Plan and the

 

17



--------------------------------------------------------------------------------

contracts, instruments, releases, agreements and documents delivered under or in
connection with the Plan), including, without limitation, any claims for any
such loss such holder may suffer, have suffered or be alleged to suffer as a
result of the Debtors commencing the Reorganization Cases or as a result of the
Plan being consummated, whether liquidated or unliquidated, fixed or contingent,
matured or unmatured, known or unknown, foreseen or unforeseen, then existing or
thereafter arising, in law, equity or otherwise, that are based in whole or in
part on any act or omission, transaction, event or other occurrence taking place
on or prior to the Effective Date in any way relating to the Debtors, the
Reorganization Cases, the Plan or the Disclosure Statement against any Released
Party; provided, however, that the foregoing provisions shall not affect the
liability of any Released Party arising from any Person’s fraud or willful
misconduct for matters with respect to the Debtors and their Subsidiaries or
affiliates.

8. As to the United States, its agencies, departments or agents (collectively
the “United States”), nothing in the Plan or this Order shall discharge,
release, or otherwise preclude: (1) any liability of the Debtors or Reorganized
Debtors arising on or after the Effective Date; (2) any liability that is not a
claim within the meaning of section 101(5) of the Bankruptcy Code; (3) any valid
right of setoff or recoupment; (4) any police or regulatory action to the extent
excepted from the automatic stay provisions of section 362 of the Bankruptcy
Code; (5) any environmental liability that the Debtors, Reorganized Debtors, or
any other person or entity may have as an owner or operator of real property, in
each case, solely to the extent that such persons own or operate such real
property after the Effective Date; and (6) except as explicitly set forth in
Section 11. 1(d)(iii) of the Plan, any liability to the United States on the
part of any Persons other than the Debtors and Reorganized Debtors. Nor shall
anything in the Plan or this Order enjoin or otherwise bar the United States
from asserting or enforcing, outside this Court, any liabilities described in
this paragraph, except as explicitly set forth in Section 11.1(d)(iii) of the
Plan.

 

18



--------------------------------------------------------------------------------

C. Approval of Exculpation

9. The exculpation, as set forth in Section 12.8 of the Plan, is approved in all
respects. Without limiting any other applicable provisions of, or releases
contained in the Plan, as of the Effective Date, none of the Released Parties
shall have or incur any liability to any holder of any Claim or Interest for any
act or omission in connection with, or arising out of the Debtors’
restructuring, including without limitation the negotiation and execution of the
Plan, the Reorganization Cases, the Disclosure Statement, the solicitation of
votes for and the pursuit of the Plan, the consummation of the Plan, or the
administration of the Plan or the property to be distributed under the Plan,
including, without limitation, all documents ancillary thereto, all decisions,
actions, inactions and alleged negligence or misconduct relating thereto and all
prepetition activities leading to the promulgation and confirmation of the Plan
except fraud or willful misconduct as determined by a Final Order of the
Bankruptcy Court. The Released Parties shall be entitled to rely upon the advice
of counsel with respect to their duties and responsibilities under the Plan.

 

D. Order Binding on All Parties

10. Subject to the provisions Section 11.2 of the Plan and Bankruptcy Rule
3020(e), to the extent applicable, in accordance with section 1141(a) of the
Bankruptcy Code and notwithstanding any otherwise applicable law, upon the
occurrence of the Effective Date, the terms of the Plan and this Order shall be
binding upon, and inure to the benefit of the Debtors, all present and former
holders of Claims and Interests, and their respective successors and assigns.

 

19



--------------------------------------------------------------------------------

E. Substantive Consolidation of the Debtors for Purposes of Voting, Confirmation
and Distribution

11. The consolidation of the Debtors solely for the purpose of implementing the
Plan, as set forth in Section 2.2 of the Plan, including for purposes of voting,
confirmation and making distributions under the Plan is hereby approved. On the
Effective Date: (a) all guarantees of any Debtor of the payment, performance or
collection of another Debtor with respect to Claims against such Debtor shall be
deemed eliminated and cancelled; (b) any obligation of any Debtor and all
guarantees by a Debtor with respect to Claims thereof executed by one or more of
the other Debtors shall be treated as a single obligation; (c) each Claim
against any Debtor shall be deemed to be against the consolidated Debtors and
shall be deemed a single Claim against, and a single obligation of, the
consolidated Debtors; and (d) all Intercompany Claims shall be deemed eliminated
as a result of the substantive consolidation of the Debtors, and therefore
holders thereof shall not be entitled to vote on the Plan, or receive any Plan
Distribution or other allocations of value.

12. On the Effective Date, and in accordance with the terms of the Plan and the
consolidation of the assets and liabilities of the Debtors, all Claims based
upon guarantees of collection, payment, or performance made by a Debtor as to
the obligation of another Debtor shall be released and of no further force and
effect. Except as set forth in Section 2.2 of the Plan, such substantive
consolidation shall not (other than for purposes related to the Plan) (a) affect
the legal and corporate structure of the Reorganized Debtors, or (b) affect any
obligations under any leases or contracts assumed in the Plan or otherwise after
the Commencement Date.

 

F. Vesting and Transfer of Assets

13. On the Effective Date, except as otherwise provided in the Plan, all
property of the Estates of the Debtors, including all claims, rights and causes
of action and any property acquired by the Debtors under or in connection with
the Plan, shall vest in each respective Reorganized Debtor free and clear of all
Claims, Liens, charges, other encumbrances and Interests.

 

20



--------------------------------------------------------------------------------

G. Approval of Discharge of Claims and Termination of Interests

14. The Plan discharge provision as set forth in Section 12.3 of the Plan are
approved in all respects, are so ordered and shall be immediately effective on
the Effective Date of the Plan without further order or action on the part of
the Court or any other party.

15. Except as specifically set forth in the Plan, as of the Effective Date,
pursuant to sections 524 and 1141 of the Bankruptcy Code, the Reorganized
Debtors shall be discharged of all Claims and other debts and liabilities, in
accordance with Section 12.3 of the Plan, and no holder of Claims and/or
Interests shall have recourse against any Reorganized Debtor or any of their
assets or property on account of such Claims, Interests and other debts and
liabilities.

 

H. CERCLA and SERP Claims

16. Hillside shall not be liable for any (a) Environmental Claims, solely as a
result of the consummation of the Plan, or (b) Claims related to or arising from
the termination of the SERP.

 

I. Survival of Corporate Indemnities

17. For purposes of the Plan, the obligation of a Debtor to indemnify and
reimburse any Person or entity serving at any time on or after the Commencement
Date as one of its directors, officers or employees by reason of such Person’s
or entity’s service in such capacity, or as a director, officer or employee of
any other corporation or legal entity, to the extent provided in such Debtor’s
constituent documents, a written agreement with the Debtor, in accordance with
any applicable law, or any combination of the foregoing, shall survive

 

21



--------------------------------------------------------------------------------

confirmation of the Plan and the Effective Date, remain unaffected thereby,
become an obligation of the Reorganized Debtors, and not be discharged in
accordance with section 1141 of the Bankruptcy Code, irrespective of whether
indemnification or reimbursement is owed in connection with an event occurring
before, on, or after the Commencement Date.

 

J. Exemption From Securities Laws

18. The issuance of Plan Securities pursuant to the Plan shall be exempt from
registration pursuant to section 1145 of the Bankruptcy Code to the maximum
extent permitted thereunder, and the Plan Securities may be resold by the
holders thereof in accordance with their terms without restriction, except to
the extent that any such holder is deemed to be an “underwriter” as defined in
section 1145(b)(1) of the Bankruptcy Code. Failure of the Plan Securities to be
deemed exempt under section 1145 of the Bankruptcy Code or any other applicable
U.S. federal securities laws exemption shall not be a condition to occurrence of
the Effective Date of the Plan.

19. For the avoidance of doubt, the CPR Administrator Rights Notices and
Distribution Rights do not constitute securities as defined in section 101(49)
of the Bankruptcy Code and are not being issued pursuant to section 1145 of the
Bankruptcy Code.

 

K. Exemption From Certain Transfer Taxes

20. To the fullest extent permitted by applicable law, any transfer or
encumbrance of assets or any portion of assets that occurs after the
Confirmation Date pursuant to, or in furtherance of, or in connection with the
Plan shall constitute a “transfer under a plan” within the purview of section
1146(a) of the Bankruptcy Code and shall not be subject to transfer, stamp or
similar taxes.

 

22



--------------------------------------------------------------------------------

L. Executory Contracts and Unexpired Leases

21. The executory contract and unexpired lease provisions of Article X of the
Plan are specifically approved in all respects, and are so ordered. The Debtors
are authorized to assume, assign and/or reject executory contracts or unexpired
leases in accordance with Article X of the Plan and orders of this Court.

22. Except as specifically set forth in the Plan, as of and subject to the
occurrence of the Effective Date and to the payment of the applicable Cure
Amount, all executory contracts and unexpired leases to which any Debtor is a
party shall be deemed assumed or assumed and assigned, except for any executory
contracts or unexpired leases that: (a) previously have been assumed or rejected
pursuant to a Final Order of the Bankruptcy Court; (b) are designated
specifically or by category as a contract or lease to be rejected on the
Schedule of Rejected Contracts and Leases; or (c) are the subject of a separate
motion to assume or reject under section 365 of the Bankruptcy Code pending on
the Confirmation Date. As of and subject to the occurrence of the Effective
Date, all contracts identified on the Schedule of Rejected Contracts and Leases
shall be deemed rejected.

23. Subject to the occurrence of the Effective Date, this Order shall constitute
approval of such assumptions and rejections pursuant to sections 365(a) and 1123
of the Bankruptcy Code. Each executory contract and unexpired lease assumed
pursuant to Section 10.1 of the Plan shall revest in and be fully enforceable by
the applicable Reorganized Debtor in accordance with its terms, except as
modified by the provisions of the Plan, or any order of this Court authorizing
and providing for its assumption or applicable federal law.

 

23



--------------------------------------------------------------------------------

M. Plan Distributions

24. On and after the Effective Date, distributions on account of Allowed Claims
and the resolution and treatment of Disputed Claims shall be effectuated
pursuant to Section Article VIII of the Plan.

25. Distribution Record Date. Pursuant to Section 1.40 of the Plan, the
Distribution Record Date shall be the Confirmation Date.

 

N. Claims Bar Dates and Other Claims Matters

26. Administrative Bar Date. Except as otherwise provided in Section 3.1 of the
Plan or in an order of this Court, unless previously filed, proof of
Administrative Expense Claims must be filed and served on the Debtors, counsel
to the Creditors’ Committee, counsel to Hillside and the Office of the United
States Trustee (the “Notice Parties”), pursuant to the procedures specified in
this Order, Section 3.1 of the Plan and the notice of entry of this Order, no
later than 30 days after the Effective Date. Failure to file and serve such
proof of Administrative Expense Claim timely and properly shall result in the
administrative expense claim being forever barred and discharged.

27. Fee Claims. Except as otherwise provided in Section 3.2 of the Plan,
Professionals or other entities asserting a Fee Claim for services rendered
before the Effective Date must file and serve on the Notice Parties and such
other entities who are designated by the Bankruptcy Rules, this Order or other
Order of the Court an application for final allowance of such Fee Claim no later
than 45 days after the Effective Date. Objections to any Fee Claim must be filed
and served on the Notice Parties and the requesting party no later than 65 days
after the Effective Date or such other date as established by this Court. To the
extent necessary, this Order shall amend and supersede any previously entered
order of this Court regarding the payment of Fee Claims. Notwithstanding
anything to the contrary in the Plan, each Reorganized Debtor is authorized to
pay the charges that it incurs on or after the Effective Date for Professionals’
fees, disbursements, expenses or related support services (including fees
relating to the preparation of Professional fee applications) without further
application to the Court.

 

24



--------------------------------------------------------------------------------

28. Bar Date for Rejection Claims. Except as otherwise provided in a Final Order
of the Court approving the rejection of an executory contract or unexpired
lease, Claims arising out of the rejection of an executory contract or unexpired
lease pursuant to the Plan (“Rejection Claims”) must be filed with the Court on
or before the later of: (a) 30 days after the Effective Date; or (b) for
executory contracts or unexpired leases identified on Schedule 10.1 to the Plan,
30 days after (i) the service of a notice of such rejection is served, if the
contract counterparty does not timely file an objection to the rejection in
accordance with the procedures set forth in Article X of the Plan, or (ii) if
such an objection to rejection is timely filed with the Court in accordance with
the procedures set forth in Article X of the Plan, the date that an order is
entered approving the rejection of the applicable contract or lease or the date
that the objection to rejection is withdrawn. Any Rejection Claims not filed
within such applicable time periods are forever barred from receiving a
distribution from the Debtors, the Reorganized Debtors or the Estates.

29. Statutory Fees. All U.S. Trustee Fees, including those payable pursuant to
section 1930 of title 28 of the United States Code, due and payable through the
Effective Date shall be paid by the Debtors on or before the Effective Date and
amounts due thereafter shall be paid by the Reorganized Debtors in the ordinary
course until the entry of a final decree closing the Reorganization Cases. Any
deadline for filing Administrative Expense Claims shall not apply to fees
payable pursuant to section 1930 of title 28 of the United States Code.

 

25



--------------------------------------------------------------------------------

30. Claims of the Internal Revenue Service. Allowed Claims of the Internal
Revenue Service for penalties and interest, if any, with respect to tax
liabilities incurred by Debtors after the Petition Date and before the
Confirmation Date shall be treated as Administrative Claims under the Plan. In
the event the Internal Revenue Service is the holder of an Allowed Priority Tax
Claim, and such Allowed Claim is not paid in Cash, in full on the later of
(a) the Effective Date (or as soon thereafter as is reasonably practicable) and
(b) the first Business Day after the date that is thirty (30) calendar days
after the date a Priority Tax Claim becomes an Allowed Claim, such Allowed Claim
shall be paid in equal quarterly deferred Cash payments following the Effective
Date, over a period ending not later than five (5) years after the Commencement
Date, in an aggregate amount equal to the Allowed amount of such Priority Tax
Claim, plus interest under 26 U.S.C. § 6621 calculated from the Effective Date
through the date on which such Allowed Priority Tax Claim is paid; provided,
however, that, all taxes that are not due and payable on or before the Effective
Date shall be paid in the ordinary course of business as such obligations become
due.

31. The Senior Secured Note Claim. Notwithstanding anything to the contrary in
the Plan, the Plan Documents or herein, assuming the Effective Date is August 8,
2008, the Allowed Senior Secured Note Claim shall equal $7,186,255.44, provided,
however, that the Allowed Senior Secured Note Claim will increase based on a per
diem rate of $2,265.53 per day if the Effective Date occurs after August 8,
2008.

32. Claims of Comerica Bank: Class 3(a).

(a) Notwithstanding anything to the contrary in the Plan, the Plan Documents or
this Order, the Standby Letter Of Credit Applications and Agreement and Pledge
Agreements between Comerica Bank (“Comerica”) and Ampex Data Systems Corporation

 

26



--------------------------------------------------------------------------------

(“Data Systems”) (as at any time amended, the “L/C Agreements”) and any other
documents or instruments executed by Data Systems with or in favor of Comerica
in connection with the L/C Agreements (together with the L/C Agreements, as any
of the same are at any time amended, collectively, the “Comerica Agreements”)
shall remain in full force and effect and are unaltered by the Plan, the Plan
Documents, any events or orders in the Reorganization Cases or by this Order.

(b) The legal, equitable and contractual rights of Comerica under the Comerica
Agreements or otherwise are unaltered by the Plan, the Plan Documents, any
events or orders in the Reorganization Cases or by this Order.

(c) The Comerica Agreements are hereby assumed.

(d) Notwithstanding anything to the contrary in the Plan, the Plan Documents,
any events or orders in the Reorganization Cases or by this Order:

(1) Comerica shall retain all of its Liens which were granted to Comerica under
the Comerica Agreements (the “Comerica Liens”)

(2) The extent, validity and priority of the Comerica Liens and the collateral
to which such Comerica Liens attach (as set forth in the Comerica Agreements)
(the “Comerica Collateral”), shall remain in full force and effect and are
unaltered by the Plan, the Plan Documents or any provision of this Order.

(3) No junior liens shall be granted by the Plan, the Plan Documents, any events
or orders in the Reorganization Cases or by this Order against any of the
Comerica Collateral.

(e) Notwithstanding anything to the contrary in the Plan, the Plan Documents or
this Order, and in addition to the other provisions of this section, Comerica
has an Allowed Other Secured Claim in the amount of $20,000. Plan Distributions
made on account of such Claim shall be made on the Effective Date or as soon as
practicable thereafter.

 

27



--------------------------------------------------------------------------------

(f) In addition to the other provisions of this section, Comerica has an Allowed
General Unsecured Claim in the amount of $15,000. Comerica shall receive a Lump
Sum Cash Payment on account of such Claim on the Effective Date or as soon as
practicable thereafter.

(g) In the event of conversion of the Data Systems bankruptcy case to Chapter 7,
Comerica shall retain all rights to assert any and all claims that it has
against the chapter 7 estate of Data Systems at the time of said conversion.

 

O. Plan Implementation

33. In accordance with section 1142 of the Bankruptcy Code, section 303 of the
Delaware General Corporation Law and any comparable provisions of the business
corporation law of any other state (collectively, the “Reorganization
Effectuation Statutes”), but subject to the fulfillment or waiver of all
conditions precedent listed in Section 11.2 of the Plan, without further action
by the Court or the stockholders, managers or directors of any Debtor or
Reorganized Debtor, the Debtors, the Reorganized Debtors, as well as the
president, the chief executive officer, the chief financial officer, any vice
president, the secretary and the treasurer of the Corporation (each, a
“Designated Officer”) of the appropriate Debtor or Reorganized Debtor, are
authorized to: (a) take any and all actions necessary or appropriate to
implement, effectuate and consummate the Plan, this Order or the transactions
contemplated thereby or hereby, including, without limitation, those
transactions identified in Article VII of the Plan and the payment of any
employment taxes owing in respect of distributions under the Plan; and
(b) execute and deliver, adopt or amend, as the case may be, any contracts,
instruments, releases, agreements and documents necessary to implement,
effectuate and consummate the Plan, including the Plan Documents.

 

28



--------------------------------------------------------------------------------

34. Further, the CPR Administrator is authorized and directed to make
distributions of Distribution Rights and CPR Distributions pursuant to the Plan
and the CPR Agreement.

35. To the extent that, under applicable non-bankruptcy law, any of the actions
necessary or appropriate to implement, effectuate and consummate the Plan, this
Order or the transactions contemplated thereby would otherwise require the
consent or approval of the stockholders or directors of any of the Debtors or
Reorganized Debtors, this Order shall, pursuant to section 1142 of the
Bankruptcy Code and the Reorganization Effectuation Statutes, constitute such
consent or approval, and such actions are deemed to have been taken by unanimous
action of the directors and stockholders of the appropriate Debtor or
Reorganized Debtor.

36. Each federal, state, commonwealth, local, foreign or other governmental
agency is hereby directed and authorized to accept any and all documents,
mortgages and instruments necessary or appropriate to effectuate, implement or
consummate the transactions contemplated by the Plan and this Order.

37. All transactions effected by the Debtors during the pendency of the
Reorganization Cases from the Commencement Date through the Confirmation Date
are approved and ratified.

38. The consummation of the Plan or the assumption or assumption and assignment
of any executory contract or unexpired lease to another Reorganized Debtor shall
not constitute a change in ownership or change in control under any employee
benefit plan or program, financial instrument, loan or financing agreement,
executory contract or unexpired lease or contract, lease or agreement in
existence on the Effective Date to which a Debtor is a party.

 

29



--------------------------------------------------------------------------------

P. Cancellation of Existing Securities and Agreements

39. Except for the purpose of evidencing a right to distribution under the Plan,
and, except as otherwise set forth in the Plan, on the Effective Date all
agreements, instruments, and other documents evidencing any Claim or Interest,
and any rights of the holder in respect thereof, shall be deemed cancelled,
discharged and of no force or effect, provided, however, the applicable
provisions of the Indenture shall continue in effect solely for the purposes of
permitting the Indenture Trustee to: (i) make the distributions to be made to
holders of Allowed Senior Secured Note Claims, as contemplated by Article V of
the Plan; and (ii) maintain any rights and Charging Liens the Indenture Trustee
may have for any fees, costs, expenses, and indemnification under the Indenture
or other agreements until all such fees, costs, and expenses are paid pursuant
to Section 7.7 of the Plan; provided, however, that such rights and Liens are
limited to the distributions, if any, to the holders of the Allowed Senior
Secured Note Claims. The holders of or parties to such cancelled (or converted,
as applicable) instruments, securities and other documentation will have no
rights arising from or relating to such instruments, securities and other
documentation or the cancellation (or conversion, as applicable) thereof, except
the rights provided pursuant to the Plan.

 

Q. Stay of Confirmation Order Waived

40. The provisions of Federal Rule of Civil Procedure 62, as applicable pursuant
to Bankruptcy Rule 7062, and Bankruptcy Rule 3020(e) shall not apply to this
Order and the Debtors are authorized to consummate the Plan immediately upon
entry of this Order. The period in which an appeal must be filed shall commence
immediately upon the entry of this Order.

 

30



--------------------------------------------------------------------------------

R. Binding Effect of Prior Orders

41. Pursuant to section 1141 of the Bankruptcy Code, effective as of and subject
to the occurrence of the Effective Date and subject to the terms of the Plan and
this Order, all prior orders entered in the Reorganization Cases, all documents
and agreements executed by the Debtors as authorized and directed thereunder and
all motions or requests for relief by the Debtors pending before the Court as of
the Effective Date shall be binding upon and shall inure to the benefit of the
Debtors, the Reorganized Debtors and their respective successors and assigns.

 

S. Notice of Confirmation of the Plan

42. Pursuant to Bankruptcy Rules 2002(f)(7) and 3020(c)(2), the Debtors or the
Reorganized Debtors are directed to serve a notice of the entry of this Order,
substantially in the form of Appendix II attached hereto and incorporated herein
by reference (the “Confirmation Notice”), on all parties that received the
Confirmation Hearing Notice and parties to executory contracts or unexpired
leases no later than 20 Business Days after the Effective Date; provided,
however, that the Debtors or the Reorganized Debtors shall be obligated to serve
the Confirmation Notice only on the record holders of Claims or Interests as of
the Confirmation Date. The Debtors are directed to publish the Confirmation
Notice once in the national editions of USA Today, the daily edition of the San
Francisco Chronicle, and in Aviation Daily no later than 20 Business Days after
the Effective Date. As soon as practicable after the entry of this Order, the
Debtors shall make copies of this Order and the Confirmation Notice available on
Epiq’s website at http://chapter11.epiqsystems.com/ampex.

 

31



--------------------------------------------------------------------------------

T. Miscellaneous Provisions

43. Section 5.5(b)(i) of the Plan shall be amended and restated in its entirety
as follows:

Except to the extent that a holder of an Allowed General Unsecured Claim agrees
to different treatment (including, without limitation, the treatment set forth
in section 5.5(b)(ii) below), the holder of such Allowed General Unsecured Claim
shall be entitled to receive, in full and final satisfaction of such General
Unsecured Claim, its Pro Rata Share of the Unsecured Claim Distribution.
Distributions of New Common Stock shall be made on, or as soon thereafter as is
reasonably practicable, the later of the Effective Date and the first Business
Day after the date that is 30 calendar days after the date a General Unsecured
Claim becomes an Allowed Claim; provided, however, that distributions of New
Common Stock to holders of Allowed General Unsecured Claims who (A) have duly
executed and delivered the New Stockholders Agreement, or (B) pursuant to the
terms of the New Stockholders Agreement, have been deemed to have executed the
New Stockholders Agreement, on or prior to the Effective Date, shall be made on
the Effective Date.

44. Section 11.1(d)(ii) of the Plan shall be amended and restated in its
entirety as follows:

notice of the commencement of the Reorganization Cases and notice of the
Confirmation Hearing was sufficient to provide notice of such occurrences to the
holders of (A) Claims related to or arising from termination of the SERP, and
(B) Environmental Claims;

45. Within ten (10) days of entry of this Order, the Debtors will file an
amended Plan reflecting the changes to the Plan outlined in paragraphs 43 and 44
above and any other ministerial changes made pursuant to paragraph 46 hereto.

46. The Debtors are hereby authorized to further amend or modify the Plan at any
time prior to the substantial consummation of the Plan, but only in accordance
with section 1127 of the Bankruptcy Code and Section 14.7 of the Plan, without
further order of the Court. In addition, without the need for a further order or
authorization of this Court, but subject to the express provisions of this
Order, the Debtors shall be authorized and empowered as may be necessary to make
non-material modifications to the documents filed with the Court, including the
Plan Supplement or documents forming part of the evidentiary record at the
Confirmation Hearing, in their reasonable business judgment.

 

32



--------------------------------------------------------------------------------

47. Notwithstanding any other terms or provisions in the Plan, this Order (i) is
without prejudice to the rights, remedies, claims, exclusions, limitations
and/or defenses of Insurance Company of North America, Indemnity Insurance
Company of North America, ACE Property & Casualty Company, Pacific Employers
Insurance Company and Century Indemnity Company and/or any other of their
related insurance companies (collectively, “Insurers”) under any insurance
policies issued by Insurers that may provide coverage for Debtors and/or under
any agreements relating to such insurance policies (collectively, the “Insurance
Agreements”) and/or any of the reservations of rights by Insurers as to any
issues relating to the Insurance Agreements (as such issues are set forth in the
Objections of Certain Insurers to Confirmation of First Modified Third Amended
Joint Chapter 11 Plan of Reorganization for Ampex Corporation and Its Affiliated
Debtors (Docket No. 368)); provided, however, that nothing in the Plan or this
Order shall be deemed to constitute a rejection of the Insurance Agreements
under section 365 of the Bankruptcy Code to the extent the Insurance Agreements
are executory; (ii) confirms that, to the extent that any of the Insurance
Agreement are determined not to be executory contracts, all of the terms,
provisions, conditions, limitations and/or exclusions contained in the Insurance
Agreements shall remain in full force and effect, and that Debtors and/or
Reorganized Debtors shall remain as the insureds under the Insurance Agreements
and remain bound by all of the terms, provisions conditions, limitations and/or
exclusions contained in the Insurance Agreements; (iii) confirms that the
Insurance Agreements shall not be assigned by Debtors without Insurers’ prior
express written consent; (iv) confirms that nothing in the Plan shall be deemed
to create any insurance coverage that does not otherwise exist, if at all, under
the terms

 

33



--------------------------------------------------------------------------------

of the Insurance Agreements, or create any direct right of action against
Insurers; (v) confirms that Confirmation is without prejudice to any of
Insurers’ rights, claims and/or defenses in any subsequent litigation in any
appropriate forum in which Insurers may seek a declaration regarding the nature
and/or extent of any insurance coverage under the Insurance Agreements; and
(vi) confirms that nothing in the Plan shall be construed as an acknowledgment
either that the Insurance Agreements cover or otherwise apply to any Claims or
that any Claims are eligible for payment under any of the Insurance Agreements.

48. For the avoidance of doubt, the Debtors’ agreements with Sony Corporation
listed on Schedule 10.4 of the Plan shall include all amendments and related
agreements.

49. The Creditors’ Committee shall be automatically dissolved on the Effective
Date and all members, employees or agents thereof shall be released and
discharged from all rights and duties arising from, or related to, the
Reorganization Cases.

50. On the Effective Date, the engagement of each Professional Person retained
by the Creditors’ Committee appointed in the Reorganization Cases, shall be
terminated without further order of the Bankruptcy Court or act of the parties;
provided that nothing herein shall be deemed to limit the right of such
Professional Person to submit its Fee Claim and be compensated therefor.

51. Failure specifically to include or reference particular sections or
provisions of the Plan or any related agreement in this Order shall not diminish
or impair the effectiveness of such sections or provisions, it being the intent
of the Court that the Plan be confirmed and such related agreements be approved
in their entirety.

 

34



--------------------------------------------------------------------------------

52. Any document related to the Plan that refers to a plan of reorganization of
the Debtors other than the Plan confirmed by this Order shall be, and it hereby
is, deemed to be modified such that the reference to a plan of reorganization of
the Debtors in such document shall mean the Plan confirmed by this Order, as
appropriate.

53. In the event of an inconsistency between the Plan, on the one hand, and any
other agreement, instrument, or document intended to implement the provisions of
the Plan, on the other, the provisions of the Plan shall govern (unless
otherwise expressly provided for in such agreement, instrument, or document). In
the event of any inconsistency between the Plan or any agreement, instrument, or
document intended to implement the Plan, on the one hand, and this Order, on the
other, the provisions of this Order shall govern.

54. In accordance with Section 11.4 of the Plan, if the Effective Date does not
occur, this Order shall be vacated by this Court. It is further provided that
notwithstanding the filing of a motion to vacate, the Confirmation Order shall
not be vacated if all of the conditions to consummation set forth in
Section 11.2 of the Plan are either satisfied or duly waived before this Court
enters an order granting the relief requested in such motion. If the Order is
vacated pursuant to Section 11.4, the Plan shall be null and void in all
respects, and nothing contained in the Plan shall: (a) constitute a waiver or
release of any Claims against or Interests in the Debtors; (b) prejudice in any
manner the rights of the holder of any Claim or Interest in the Debtors; or
(c) constitute an admission, acknowledgment, offer or undertaking by the Debtors
or any other entity with respect to any matter set forth in the Plan.

 

35



--------------------------------------------------------------------------------

55. If the Plan is revoked or withdraw pursuant to Section 14.8 of the Plan
prior to the Effective Date, the Plan shall be deemed null and void.

56. Subject to Section 7.1(a) of the Plan, on and after the Effective Date, the
Reorganized Debtors may operate their businesses and may use, acquire and
dispose of property and prosecute, compromise or settle any Claims (including
any Administrative Expense Claims) and causes of action without supervision of
or approval by the Bankruptcy Court and free and clear of any restrictions of
the Bankruptcy Code or the Bankruptcy Rules other than restrictions expressly
imposed herein or by the Plan.

57. The business and assets of the Debtors shall remain subject to the
jurisdiction of this Court until the Effective Date. Notwithstanding the entry
of this Order, from and after the Effective Date, the Court shall retain such
jurisdiction over the Reorganization Cases as is legally permissible, including
jurisdiction over those matters and issues described in Article XIII of the
Plan.

58. Section 3.1(b) of the New Stockholders Agreement shall be amended and
restated in its entirety as follows:

“Board Consent. Except as permitted by Section 3.1(c) below, no Person shall
transfer any shares of Common Stock to any Third Party without the prior consent
of a majority of the Board of Directors; provided, however, such consent shall
not be arbitrarily or capriciously withheld.”

            New York, New York

Dated: July 31, 2008

 

/s/ Arthur J. Gonzalez

THE HONORABLE ARTHUR J. GONZALEZ

UNITED STATES BANKRUPTCY JUDGE

 

36



--------------------------------------------------------------------------------

APPENDIX I

PLAN OF REORGANIZATION



--------------------------------------------------------------------------------

APPENDIX II

CONFIRMATION NOTICE